NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
 This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5678-16T1

CAVALRY SPV I, LLC AS
ASSIGNEE OF FIA CARD
SERVICES, N.A./BANK OF
AMERICA, N.A.,

       Plaintiff-Appellant,

v.

ESTIMÉ DIEUVEILLE,

     Defendant-Respondent.
______________________________

                Submitted September 18, 2018 - Decided September 21, 2018

                Before Judges Yannotti, Rothstadt and Gilson.

                On appeal from Superior Court of New Jersey, Law
                Division, Hudson County, Docket No. L-1447-16.

                Maurice Wutscher LLP, attorneys for appellant
                (Donald S. Maurice, Jr., and Thomas R. Dominczyk, on
                the brief).

                Stern Thomasson LLP, attorneys for respondent (Philip
                D. Stern and Andrew T. Thomasson, on the brief).

PER CURIAM
      Appellant Cavalry SPV I, LLC has advised the court that it wishes to

withdraw its appeal. Accordingly, the appeal is dismissed with prejudice and

without costs.




                                                                     A-5678-16T1
                                     2